Citation Nr: 9904033	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This appeal arose from a June 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.



FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from an acquired psychiatric disorder, to include 
PTSD, which can be related to his period of service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran's DD-214 and DA 20 indicated that he was not 
involved in any campaigns or combat and had not received any 
injuries.  He was awarded the National Defense Service Medal 
and the Republic of Vietnam Campaign Medal.  He received no 
combat badges.  His military occupational specialty was 
powerman (described in the personnel records as power 
generator equipment operator/mechanic).

The veteran's service medical records included a preinduction 
examination conducted in May 1968, which showed that he was 
psychiatrically normal at the time of his entrance into 
service.  There were no complaints made during service of any 
psychiatric disorder.  He was also psychiatrically normal at 
the time of the October 1970 separation examination.

The veteran was hospitalized at a private facility between 
January and February 1971.  The commitment papers noted that 
he was hostile and delusional.  He had recently returned from 
Vietnam, where he had been in the Signal Corps.  He denied 
having been in combat.  He was paranoid, psychotic and was 
hallucinating during the admission interview.  He displayed 
hostility about being in the hospital and his thought 
processes were extremely loose at times.  He had been brought 
to the hospital after spending a couple days in jail after 
wrecking his car.  He stated that he could not remember if he 
had been drinking at the time of the accident, but he denied 
being drunk.  He was noted to be hostile and paranoid towards 
his stepfather.  He was oriented at admission and he denied 
voices or visions.  Several days after his admission he still 
had loose thought processes and he had psychotic thinking.  
He expressed a belief that his mother was not his real 
mother, commenting that she could steal other peoples' eyes.  
His parents indicated that he had been restless ever since 
his return from Vietnam and that he would often laugh 
inappropriately.  They stated that he would not bathe for 
days and had been hostile towards his brother and his 
stepfather.  The diagnosis was organic brain syndrome, 
psychotic, due to drug or poison other than alcohol.

The veteran's private physician submitted a note in November 
1995.  He indicated that he had treated the veteran for 
anxiety-depressive reaction since 1975.

VA examined the veteran in April 1996.  During the general 
medical examination, he was noted to be alert, active and 
oriented in three spheres.  He was not in acute distress and 
his concentration was good.  He said that he had been 
depressed ever since service, but that he been better ever 
since taking Prozac prescribed by a private physician.  The 
diagnosis was depression, by history; PTSD, no stressors 
found.  A psychological evaluation was recommended.

A psychiatric evaluation was conducted by VA that same month.  
He stated that he had not seen that much action the first 
four to six months that he was in Vietnam.  He had been 
assigned to the 70th Combat Engineers with the Signal Unit.  
After six months, he was moved five to ten miles from "Bau 
Me," to where he would have to travel every two days.  
During the drives there, he would hear shooting.  He claimed 
that he was subjected to a bomb attack at a place he referred 
to as "hot rocks quarry."  One bomb fell and there was a 
lot of shooting; he did not know whether he had shot anyone, 
but he was concerned that he might have shot an innocent 
person.  He denied suffering any injuries in service.  He 
recounted his hospitalization in either 1970 or 1971, during 
which he claimed to have undergone shock treatments.  As a 
consequence, he could not recall the details of this 
hospitalization.  He also reported having some auditory 
hallucinations immediately after service, but he was very 
vague about these.  He stated that he still had some mood 
swings.  He had no difficulty with dreams, and denied 
suffering from hypervigilance; he also denied having most 
symptoms typical of PTSD.  The mental status examination 
noted that he was pleasant and cooperative (he attempted to 
answer all questions put to him).  His affect was euthymic 
and his judgment and insight were good.  There were no 
obsessions or psychotic indicators.  The Combat Stress Scale 
had a score of 88, well below the scores of those with PTSD.  
He was not endorsing PTSD symptoms.  The MMPI appeared to be 
valid; there was no indication that he was exaggerating or 
hiding symptoms.  None of his scores went above the critical 
level, meaning that he was not endorsing particularly 
problematic behavior or symptoms.  His highest scores were on 
the depression scale, showing suspiciousness and mistrust of 
others.  However, these scores were also below the critical 
level, suggesting symptoms that may appear when he is under 
stress.  The Axis I diagnoses were major depressive disorder, 
recurrent, in apparent remission and dysthymic disorder, 
chronic with anxiety features.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, the evidence of record does not indicate 
that any psychiatric disorder was present in service, thus 
not satisfying the element of Caluza that requires the 
existence of a disease in service.  The evidence does 
indicate that the veteran was hospitalized in 1971 with what 
was diagnosed as organic brain syndrome induced by the use of 
drugs or poison other than alcohol.  However, no underlying 
psychiatric disorder was diagnosed at that time.  While the 
evidence suggests that he had been treated for anxiety and 
depressive reaction since 1975 (see the private physician's 
November 1995 note), there is no indication that his 
currently diagnosed major recurrent depression or chronic 
dysthymic disorder were present in service.  Thus, there is 
no evidence that a well grounded for service connection for 
these disorders has been presented.

In regard to the claim for service connection for PTSD, it is 
noted that there is no diagnosis of this disorder in the 
record.  The VA examination conducted in April 1996 did not 
find this disorder.  In fact, he did not complain of any of 
the symptoms typical of PTSD and the psychological testing 
did not suggest its existence.  PTSD was, therefore, not 
diagnosed.  Clearly, an unequivocal diagnosis of PTSD has not 
been established.  Therefore, the first prong of the Cohen, 
supra., test to establish well groundedness has not been 
established.  

The record also does not show the incurrence of a stressor.  
Initially, it is noted that the veteran was not engaged in 
combat.  The evidence indicates that his military occupation 
was power generator equipment operator/mechanic with the 
Signal Unit of the 70th Combat Engineers.  He was not awarded 
any combat badges.  He also admitted during the April 1996 VA 
examination that he had not suffered any injuries during 
service.  According to Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993), when it has been determined that a veteran was not 
engaged in combat, "...the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  (cite omitted).  Instead, the record must contain 
service records which corroborate the veteran's testimony as 
to the occurrence of the alleged stressor."  See also Swann 
v. Brown, 5 Vet. App. 229 (1993), Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  There is no evidence of record that the 
veteran experienced, witnessed or was confronted with an 
event or events that involved actual or threatened death or 
serious injury to self or others, which resulted in a 
response of intense fear, helplessness or horror.  While the 
veteran contended that he experienced an attack near Bau Me, 
in which one bomb fell and during which there was lots of 
shooting, there is no corroboration in the record that this 
event occurred or that he was in any personal danger from it.  
As a result, the second prong of the Cohen test, the 
incurrence of a stressor, has not been met.

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD and no evidence of 
a corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

